PROMISSORY NOTE

 

US$50,000.00  (Principal Amount) January 8, 2013

  

FOR VALUE RECEIVED, the undersigned, Innolog Holdings Corporation (“IHC”) and
Innovative Logistics Techniques, Inc. (“Innolog”) (together the “Maker”), each
jointly and severally promise to pay to Timothy B. Fleischer (“Holder”), at such
place as Holder may later designate in writing, in lawful money of the United
States, the principal sum of FIFTY THOUSAND US DOLLARS ($50,000.00) (“Principal
Amount”) in accordance with this promissory note (the “Note”) under the terms
set forth herein. All of the obligations directly or indirectly due to Holder
hereunder and in connection with the transactions contemplated hereby, including
without limitation principal, interest, fees, costs and expenses, are
collectively referred to as the “Obligations.”

 

1.Repayments & Special Terms

 

Principal and interest under this Note is due and payable forty-five (45) days
from the receipt of the Principal Amount (“Maturity Date”) (March 25, 2013).

 

Maker shall have the right to prepay at any time and from time to time, in
advance of maturity, all or part of the principal amount of this Note, along
with the interest and Fee and other amounts described hereunder. Each payment
shall be applied first to the principal balance due.

 

TIME IS OF THE ESSENCE on the repayment of this Note. There is no grace period
on the repayment and payment of the amounts due hereunder.

 

2.Interest/Fee/Additional Compensation

 

(a)   Maker shall pay to Holder a flat fee of ten percent (10%) or Five Thousand
Dollars ($5,000), which amount is deemed to be earned immediately but shall be
due and payable on the Maturity Date.

 

(b)   In addition, Maker shall issue to Holder or Holder’s designee 50,000
Warrants, convertible into common stock of Innolog Holdings Corporation, a
Nevada corporation (“IHC”), at an exercise price of $0.05 per share for five
years from the date hereof, with such other terms that are substantially the
same as other similar warrants. Maker agrees that such warrants are of uncertain
value.

 

3.Late Fee and Default Interest

 

As noted above, time is of the essence on the repayment of this Note. If this
Note is not paid in full within three (3) business days of the Maturity Date,
there shall be a late fee of ten percent (10%) of the outstanding Principal
Amount in which case Maker shall have an additional thirty (30) calendar days in
which to pay the Obligations. In addition to the Late Fee(s), after the Maturity
Date, this Note shall accrue interest from the Maturity Date at the rate of
eighteen percent (18%) per annum until paid in full (“Default Interest”). Such
Default Interest shall be on the outstanding principal amount.

 

- 1 -

 

  

4.Events of Default

 

The following shall constitute Events of Default hereunder:

 

(a)         If Maker defaults in the payment of any amount due on this Note when
due (there is no requirement for any notice and there is no right to cure any
failure of payment when due);

 

(b)         If Maker shall (i) make a general assignment for the benefit of
creditors, or (ii) apply for or consent to the appointment of a receiver,
trustee or liquidator for itself or all or a substantial part of its assets, or
(iii) be adjudicated a bankrupt or insolvent, or (iv) file a voluntary petition
in bankruptcy or file a petition or an answer seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether Federal or state) relating to relief of debtors, or admit (by answer,
by default or otherwise) the material allegations of a petition filed against it
in any bankruptcy, reorganization, insolvency or other proceeding (whether
Federal or state) relating to relief of debtors, or (v) suffer or permit to
continue unstayed and in effect for sixty (60) consecutive days any judgment,
decree or order entered by a court of competent jurisdiction, that approves an
involuntary petition seeking reorganization of Maker, or appoints, pursuant to
such a petition, a receiver, trustee or liquidator for it or all or a
substantial part of its assets;

 

5.Remedies

 

(a)         Upon the occurrence of an Event of Default, Holder may, in Holder's
sole and absolute discretion and without notice or demand, accelerate the due
date of any amounts owed hereunder and declare the entire amount of principal
and interest thereon remaining outstanding hereunder immediately due and
payable, whereupon, the same shall forthwith become and be due and payable
without any presentment, demand or notice of any kind, all of which are
expressly waived by Maker.

 

(b)         If an Event of Default shall occur, the Maker shall immediately pay
the Holder, on demand by the Holder, all costs and expenses incurred by the
Holder in connection with the collection and enforcement of this Note, including
reasonable attorney’s fees, and the amounts described above.

 

(c)         Maker understands, acknowledges and agrees, that upon an Event of
Default, Holder may immediately file the Confession of Judgments against each of
IHC and Innolog.

 

6.Security

 

Maker hereby grants to Holder a security interest in the following accounts
receivable of Maker or Innolog — N0017-08-C-20423 3018 ODCSLOG Contract Name:
Navy — March Billing with an anticipated amount of approximately $225,000),
referred to by Maker as the “Big Navy” A/R, and the proceeds therefrom (the
“Collateral”).

 

Upon request by Holder after an Event of Default, Maker shall execute and
deliver such documents and instruments as Holder may request from time to time
to secure, evidence and perfect Holder's security interest in the Collateral,
until such time as this Note, all of the Obligations hereunder are paid in full.

  

- 2 -

 

 

 

7.Miscellaneous

 

(a)         This Note shall be deemed to be made and entered into under the laws
of the Commonwealth of Virginia and for all purposes shall be construed and
enforced in accordance with the laws of the Commonwealth of Virginia, without
giving effect to any of the conflicts of law principles which would result in
the application of the substantive law of another jurisdiction. Maker (i) hereby
irrevocably submit to the exclusive jurisdiction of the United States District
Court sitting in the Northern District of Virginia and the courts of the
Commonwealth of Virginia located in Fairfax County for the purposes of any suit,
action or proceeding arising out of or relating to this Note and (ii) hereby
waive, and agree not to assert in any such suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such court, that the
suit, action or proceeding is brought in an inconvenient forum or that the venue
of the suit, action or proceeding is improper. This Note may be executed in
counterparts and facsimile and electronic signatures are valid and shall
constitute original signatures.

 

(b)         This Note shall be binding upon Maker and Maker's successors and
assigns and shall inure to the benefit of Holder and Holder's successors and
assigns; and each reference herein to Maker or to Holder shall, except where the
context shall otherwise require, be deemed to include its respective successors
and assigns. Notwithstanding the foregoing, Maker may not assign this Note or
any obligations hereunder without Holder's prior written consent.

 

(c)         Any failure by Holder to exercise any right or remedy hereunder
shall not constitute a waiver of the right to exercise the same or any other
right or remedy at any subsequent time, and no single or partial exercise of any
right or remedy shall preclude other or further exercise of the same or any
other right or remedy.

 

(d)         Maker, and all others that may become liable for all or any part of
the obligations evidenced by this Note, hereby waives presentment, demand,
notice of nonpayment, protest and all other demands’ and notices in connection
with the delivery, acceptance, performance and enforcement of this Note, and
does hereby consent to any number of renewals of extensions of the time or
payment hereof and agree that any such renewals or extensions may be made
without notice to any such persons and without affecting their liability herein
and do further consent to the release of any person liable hereon, all without
affecting the liability of the other persons, firms or Maker liable for the
payment of this Note, AND DOES HEREBY WAIVE TRIAL BY JURY.

 

(i)  No delay or omission on the part of the Holder in exercising its rights
under this Note, or course of conduct relating hereto, shall operate as a waiver
of such rights or any other right of the Holder, nor shall any waiver by the
Holder of any such right or rights on any one occasion be deemed a waiver of the
same right or rights on any future occasion.

 

(ii) MAKER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART IS A
COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, HEREBY
WAIVE ITS RESPECIVE RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT
REMEDY WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.

 

(e)         The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note, at law or in equity
(including, without limitation, a decree of specific performance and/or other
injunctive relief), no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit a Holder’s right to pursue actual damages for any failure by the
Maker to comply with the terms of this Note. Amounts set forth or provided for
herein with respect to payments, the warrants and the like (and the computation
thereof) shall be the amounts to be received by the Holder thereof and shall
not, except as expressly provided herein, be subject to any other obligation of
the Maker (or the performance thereof).

 

- 3 -

 

 

(f)         Maker shall pay all costs and expenses associated with this Note,
the loan and the transactions contemplated hereby and hereunder.

 

(g)         Maker agrees to pay immediately upon request and without any need of
any approvals or determinations of any kind all costs and expenses of
enforcement of this Note, including, without limitation, attorneys’ fees and
expenses.

 

(h)         None of the terms and provisions hereof may be waived, altered,
modified, or amended except by an agreement in writing signed by Maker and
Holder.

 

(i)         Holder understands AND IS AWARE OF the financial condition of the
Maker (including other debt obligations of maker which may have priority over
holder), has had an opportunity to review all of the public filings of Maker and
understands that this loan is a high risk investment where Holder may lose its
entire investment.

 

(j)         Maker understandS, acknowledgeS and agreeS that the occurrence of an
Event of Default hereunder shall cause acceleration of not only this Note and
the Obligations hereunder, but also acceleration of ANY OTHER OBLIGATIONS OWED
TO PAYEE; AND THAT THERE ARE SIGNIFICANT LATE FEES HEREUNDER.

 

- 4 -

 

  

CONFESSED JUDGMENT

 

THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A
WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE HOLDER TO
OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

Maker, Innolog Holdings Corporation and Innovative Logistics Techniques, Inc.,
jointly and severally (together hereinafter referred to as “Debtor”), promise to
pay to the order of Holder the sum of FIFTY THOUSAND DOLLARS AND ZERO CENTS
($50,000.00), plus any additional Late Fee(s), plus interest on the entire
outstanding Obligations at 18% per annum, from the Maturity Date until paid,
including and after the recording of this confession of judgment, plus all costs
of collection, including all reasonable attorney’s fees, and accounting fees
less credit for any payments made.

 

Debtor hereby appoints any attorney licensed to practice in the Commonwealth of
Virginia, as the undersigned’s attorney-in-fact for the purpose of confessing
judgment in favor of Holder.

 

The undersigned’s said attorneys in fact are explicitly authorized, whether a
suit, motion or action be pending for the indebtedness or not, to confess
judgment in favor of the Holder, in the amount of $50,000.00, plus all costs and
expenses of collection (including reasonable attorney’s fees), plus additional
late fees, plus interest from the date of judgment so confessed at the rate of
18% per annum, or such lesser amount of principal plus interest as the creditor
may be willing to accept.

 

Such confession of judgment may be made in any circuit court in the Commonwealth
of Virginia.

 

Furthermore, Maker acknowledges the Holders right to pursue the guarantee, the
Collateral, the security and the accounts receivable securing this debt and the
Confessed Judgment. Debtor hereby expressly waives the benefit of any homestead
exemption as to this debt and waives demand, protest, notice of presentment,
notice of protest, and notice of non-payment and dishonor of this note. Debtor
agrees this confessed judgment note is provided not in payment of, but as
additional security for and evidence of obligations due to the Holder under the
Note.

 

[Signature Page on Following Page]

 

- 5 -

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, each
represent and warrant that he is duly authorized and empowered to enter into
this agreement and Maker has caused this Note to be executed as of the day and
year first above written by its duly authorized and empowered officer(s) or
representative(s).

 

  MAKER           Innolog Holdings Corporation           By:         William P.
Danielczyk       Chairman       & Authorized Representative            
Innovative Logistics Techniques, Inc.             By:         Richard Stewart or
Eric Wagner       President, CFO or other       Authorized Representative  

 

WITNESSED

 

____________________________

 

Name:   _____________________

 

Acknowledged & Agreed

 

    Holder  

 

- 6 -

 

